Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 17-36 are allowed.
Independent claims 17 and 27 are systems for assisting distribution of packets through a communication network wherein each packet belongs to an identified object from a plurality of objects and each identified object being made up of a coherent set of packets.  The independent claims were amended to further define the inventive concept of the claimed invention and also, further differentiates the claimed invention from the prior art references.  Specifically, independent claim 17 recites: “…at least one input node receives packets to be distributed and identifies an object to which each packet belongs, the at least one input node estimates a current size of the identified object and associates each identified object to a current class among a plurality of size classes (C1,...,C3) on the basis of the estimated current size of the identified object, and the at least one input node associates at least one size class (C1,...,C3) to a path (L1,...,L3) among the plurality of heterogeneous transmission paths and the at least one input node distributes to the output node each packet through one of the associated transmission paths, the one of the associated transmission paths being selected based on the identified object to which the packet belongs.”  While on the other hand, independent claim 27 recites: “…wherein at least one output node receives packets to be distributed and identifies an object to which each packet belongs, the at least one output node estimates a current size of the identified object and associates each identified object to a current class among a plurality of size classes (C1,...,C3) on the basis of the estimated current size of the identified object, and the at least one output node associates at least one size class (C1,...,C3) to a path (L1,...,L3) among the plurality of heterogeneous transmission paths and distributes to the input node each packet through one of the associated transmission paths, the one of the associated transmission paths being selected based on the identified object to which the packet belongs.”  

Examiner has reviewed and considered the Applicant’s Remarks (10/27/2021).  Applicant has submitted that the combination of Tsao in view of Meier does not teach the claimed subject matter presented in the independent claims and therefore, it would not have been obvious to combine the prior art reference Tsao with Meier to arrive at the claimed invention as specifically presented.  Details of the arguments are shown in pages 8-15 of the Applicant’s Remarks.  Upon further consideration, the Examiner agrees with the Applicant that Tsao in view of Meier does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140140209 A1 - elates to networks and more particularly relates to buffering of data when routing data in networks. 
US 8634431 B1 - relates generally to communication devices, and more particularly, to techniques for controlling quality of service in a passive optical network.
US 20130297816 A1 – relates to reliable virtual bi-directional data stream (RVBDDS) connections.
US 20130201927 A1 - directed to managing data network communications in a client device.
US 20120071131 A1 - relates to profiling data communication activities including user browsing preferences and activities while utilizing a mobile network.
US 7490346 B2 - relates to a method and apparatus for providing a generic Meta language and digital television application protocol for interactive television.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413